DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections

Claim 9 is objected to because of the following informalities:  the claim contains a stray period after the fourth text block in the claim.  The examiner assumes that the claim contains a typographical error and the stray period is intended to be a comma.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran et al. (hereinafter “Rofougaran” US 2012 / 0092284) in view of Burns et al. (hereinafter “Burns” US 2014 / 0106684).

As pertaining to Claim 1, Rofougaran discloses (see Fig. 1, Fig. 2, Fig. 4, and Fig. 12, and Fig. 13) a sensing screen (see (10) in Fig. 1; and see Page 2 through Page 3, Para. [0056]-[0057]), comprising: 
a display screen (i.e., see (86) in Fig. 13),
an antenna layer (see (34, 58) in Fig. 4; (80, 82) in Fig. 12; and (84) in Fig. 13),
wherein the antenna layer (see (34, 58) in Fig. 4; (80, 82) in Fig. 12; and (84) in Fig. 13) comprises multiple antenna units (i.e., (34, 58) in Fig. 4; (80, 82) in Fig. 12; and (84) in Fig. 13), and the multiple antenna units (i.e., (34, 58) in Fig. 4; (80, 82) in Fig. 12; and (84) in Fig. 13) each comprise at least one first antenna unit (i.e., a transmitting antenna unit; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13) and multiple second antenna units (i.e., receiving antenna units; see any (34, 58) in 
the at least one first antenna unit (i.e., a transmitting antenna unit; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13) is configured to transmit a sensing signal (i.e., an RF signal) in a sensing timeslot (i.e., a touch sensing period) and transmit a first communication signal (i.e., any arbitrary RF communication signal) in a communication timeslot (i.e., any period other than the touch sensing period; see Page 3 through Page 4, Para. [0058], [0063]-[0071], and [0073]), and 
the multiple second antenna units (i.e., receiving antenna units; see any (34, 58) in Fig. 4; see (82) in Fig. 12; and see any (84) in Fig. 13) are configured to receive reflected signals of the sensing signal (i.e., the RF sensing signal) that are generated by a touch object by reflecting the sensing signal (i.e., the RF sensing signal) in the sensing timeslot (i.e., the touch sensing period) and receive a second communication signal (i.e., any arbitrary RF communication signal) in the communication timeslot (i.e., any period other than the touch sensing period), wherein one or more sensing timeslots (i.e., touch sensing periods) are inserted in one communication timeslot (i.e., any period other than the touch sensing period) in a spaced manner or are inserted between two adjacent communication timeslots (i.e., any periods other than the touch sensing period) in a spaced manner (again, see Page 3 through Page 4, Para. [0063]-[0071]; also see Page 5, Para. [0083]-[0084]; Page 6, Para. [0087] and [0091]-[0092]; and Page 9, Para. [0121]).

transparent antenna layer, wherein the first transparent medium layer is sandwiched between the transparent connection layer and the transparent antenna layer, and the connection layer is sandwiched between the first transparent medium layer and the display screen.
However, in the same field of endeavor, Burns discloses (see Fig. 4) a sensing screen (400) comprising a display screen (425), a first transparent medium layer (410), a transparent connection layer (460), and a transparent antenna layer (420), wherein the first transparent medium layer (410) is sandwiched between the transparent connection layer (460) and the antenna layer (420), and the connection layer (460) is sandwiched between the first transparent medium layer (410) and the display screen (425; see Page 9 through Page 10, Para. [0089]-[0092]).  It is a goal of Burns to provide a means of implementing an efficient antenna layer in a display device comprising a sensing screen that utilizes minimum space and allows for high data rates while reducing interference with display images (see Page 1, Para. [0004] and Page 3, Para. [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rofougaran with the teachings of Burns in order to provide an efficient and effective means of implementing the antenna layer disclosed by Rofougaran with a display screen in a manner that utilizes minimum space and allows for high data rates while reducing interference with display images as suggested by Burns.

As pertaining to Claim 2, Rofougaran discloses (see Fig. 2, Fig. 4, Fig. 12, and Fig. 13 in combination with Fig. 5 and/or Fig. 7, for example) that the transparent antenna layer (see (34, 58) in Fig. 4; (80, 82) in Fig. 12; and (84) in Fig. 13) comprises multiple antenna feeders (i.e., transmission lines; see Fig. 5 and Fig. 7) configured to feed the antenna units (i.e., a transmitting antenna unit; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13), each antenna feeder (i.e., transmission line; see Fig. 5 and Fig. 7) is connected to one antenna unit (i.e., a transmitting antenna unit; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13), or each antenna feeder (i.e., transmission line; see Fig. 5 and Fig. 7) is connected to multiple antenna units (i.e., a transmitting antenna unit; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13), and different antenna feeders (i.e., transmission lines; see Fig. 5 and Fig. 7) are connected to different antenna units (i.e., a transmitting antenna unit; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13; and see Page 5 through Page 6, Para. [0082]-[0085] and [0087]; and note that antenna feeders or transmission lines must be present in the structures of Fig. 4, Fig. 12, and Fig. 13 as exemplified by Fig. 5 and/or Fig. 7).

As pertaining to Claim 3, Rofougaran discloses (see Fig. 2, Fig. 4, Fig. 12, and Fig. 13 in combination with Fig. 5 and/or Fig. 7, for example) that all the antenna units (i.e., transmitting antenna units; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13) form an antenna array (i.e., an arrangement of antenna units), a radiation direction of an array (i.e., an arrangement) formed by a part of antenna units (i.e., transmitting antenna units; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see 

As pertaining to Claim 4, Burns discloses (see Fig. 4) that the antenna units (i.e., see (420)) are made of one or more of indium tin oxide (ITO), fluorine-doped tin oxide, aluminum-doped zinc oxide, and indium-doped zinc oxide (see Page 9, Para. [0089] and note that one of ordinary skill in the art would have recognized the benefit of utilizing at least ITO as a means of implementing the antenna units in order to provide transparency in the antenna layer).

As pertaining to Claim 5, Rofougaran discloses (see Fig. 2, Fig. 4, Fig. 12, and Fig. 13 in combination with Fig. 5 and/or Fig. 7, for example) that the antenna units (i.e., transmitting antenna units; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13) are low-profile antennas, and the low-profile antennas comprise one or more of a patch antenna, a slot antenna, and a Vivaldi antenna (see Page 5, Para. [0078]-[0079]).

As pertaining to Claim 8, Burns discloses (see Fig. 4) a transparent protective layer (430) that overlies the antenna layer (420), and the transparent protective layer (430) and the first transparent medium layer (410) are located on two sides (i.e., a top side and a bottom side) of the antenna layer (420; see Fig. 4 and again, see Page 9 through Page 10, Para. [0089]-[0092] and note that it would have been obvious to one of ordinary skill in the art to utilize the transparent protective layer disclosed by Burns in the sensing screen of Rofougaran in order to provide the obvious benefit of protection for the sensing screen).

As pertaining to Claim 9, Rofougaran discloses (see Fig. 1, Fig. 2, Fig. 4, and Fig. 12, and Fig. 13 in combination with Fig. 14 and Fig. 15) a control circuit (see Fig. 2 and see Fig. 15) of a sensing screen (see (10) in Fig. 1 and see Fig. 4, Fig. 12, and Fig. 13; and see Page 2 through Page 3, Para. [0056]-[0057]), configured to control the sensing screen (again, see (10) in Fig. 1 and see Fig. 4, Fig. 12, and Fig. 13), which comprises a display screen (i.e., see (86) in Fig. 13) and an antenna layer (see (34, 58) in Fig. 4; (80, 82) in Fig. 12; and (84) in Fig. 13); and
the antenna layer (see (34, 58) in Fig. 4; (80, 82) in Fig. 12; and (84) in Fig. 13) comprises multiple antenna units (i.e., (34, 58) in Fig. 4; (80, 82) in Fig. 12; and (84) in Fig. 13), and the multiple antenna units (i.e., (34, 58) in Fig. 4; (80, 82) in Fig. 12; and (84) in Fig. 13) comprise at least one first antenna unit (i.e., a transmitting antenna unit; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13) and multiple second antenna units (i.e., receiving antenna units; see any (34, 58) in Fig. 4; see (82) 
wherein the at least one first antenna unit (i.e., a transmitting antenna unit; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13) is configured to transmit a sensing signal (i.e., an RF signal) in a sensing timeslot (i.e., a touch sensing period) and transmit a first communication signal (i.e., any arbitrary RF communication signal) in a communication timeslot (i.e., any period other than the touch sensing period; see Page 3 through Page 4, Para. [0058], [0063]-[0071], and [0073]), and 
the multiple second antenna units (i.e., receiving antenna units; see any (34, 58) in Fig. 4; see (82) in Fig. 12; and see any (84) in Fig. 13) are configured to receive reflected signals of the sensing signal (i.e., the RF sensing signal) that are generated by a touch object by reflecting the sensing signal (i.e., the RF sensing signal) in the sensing timeslot (i.e., the touch sensing period) and receive a second communication signal (i.e., any arbitrary RF communication signal) in the communication timeslot (i.e., any period other than the touch sensing period), wherein one or more sensing timeslots (i.e., touch sensing periods) are inserted in one communication timeslot (i.e., any period other than the touch sensing period) in a spaced manner or are inserted between two adjacent communication timeslots (i.e., any periods other than the touch sensing period) in a spaced manner (again, see Page 3 through Page 4, Para. [0063]-[0071]; also see Page 5, Para. [0083]-[0084]; Page 6, Para. [0087] and [0091]-[0092]; and Page 9, Para. [0121]),


Rofougaran does not explicitly disclose a first transparent medium layer, a transparent connection layer, and a transparent antenna layer, wherein the first transparent medium layer is sandwiched between the transparent connection layer and the transparent antenna layer, and the transparent connection layer is sandwiched between the first transparent medium layer and the display screen.
However, in the same field of endeavor, Burns discloses (see Fig. 4) a sensing screen (400) comprising a display screen (425), a first transparent medium layer (410), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rofougaran with the teachings of Burns in order to provide an efficient and effective means of implementing the antenna layer disclosed by Rofougaran with a display screen in a manner that utilizes minimum space and allows for high data rates while reducing interference with display images as suggested by Burns.

As pertaining to Claim 10, Rofougaran discloses (see Fig. 1, Fig. 2, Fig. 4, and Fig. 12, and Fig. 13 in combination with Fig. 14 and Fig. 15) that the adjustment circuit section (see (54) in Fig. 2 and (84) in Fig. 14 in combination with (90, 92, 94, 88) in Fig. 15) comprises:
a radio frequency front-end channel (see (56, 54) in Fig. 2 and (56, 84) in Fig. 14 in combination with (92 94) in Fig. 15, configured to receive the sensing signal, the reflected signals, and the communication signal, and perform standing-wave detection 
an adjustment circuit (see (56, 54) in Fig. 2 and (56, 84) in Fig. 14 in combination with (92) in Fig. 15), configured to adjust amplitude, a phase, or a delay of the sensing signal, the reflected signals, and the communication signal (see Page 8, Para. [0107]-[0110]);
a frequency conversion circuit (see (56, 54) in Fig. 2 and (56, 84) in Fig. 14), configured to perform frequency conversion on the sensing signal, the reflected signals, and the communication signal (see Page 4 through Page 5, Para. [0069], [0071]-[0072], and [0076]); and
a power division and combination circuit (i.e., a transmission and reception unit; see (56, 54) in Fig. 2 and (56, 84) in Fig. 14), configured to perform power division (i.e., transmission) on the sensing signal, perform power combination (i.e., reception) on the reflected signals, and perform power combination or power division (i.e., transmission or reception) on the communication signal (see Page 3 through Page 4, Para. [0067]-[0073] in combination with Page 7 through Page 8, Para. [0095]-[0096], [0098], and [0103]-[0110]).

As pertaining to Claim 11, Rofougaran discloses (see Fig. 1, Fig. 2, Fig. 4, and Fig. 12, and Fig. 13 in combination with Fig. 14 and Fig. 15) that the radio frequency front-end channel (see (56, 54) in Fig. 2 and (56, 84) in Fig. 14 in combination with (92 94) in Fig. 15, the adjustment circuit (see (56, 54) in Fig. 2 and (56, 84) in Fig. 14 in 

As pertaining to Claim 12, Rofougaran discloses (see Fig. 1, Fig. 2, Fig. 4, and Fig. 12, and Fig. 13 in combination with Fig. 14 and Fig. 15) that the radio frequency front-end channel (see (56, 54) in Fig. 2 and (56, 84) in Fig. 14 in combination with (92 94) in Fig. 15, the adjustment circuit (see (56, 54) in Fig. 2 and (56, 84) in Fig. 14 in combination with (92) in Fig. 15), the frequency conversion circuit (see (56, 54) in Fig. 2 and (56, 84) in Fig. 14), and the power division and combination circuit (i.e., a transmission and reception unit; see (56, 54) in Fig. 2 and (56, 84) in Fig. 14) are sequentially connected between the sensing screen (see (10) in Fig. 1 and see Fig. 4, Fig. 12, and Fig. 13) and the control circuit section (see (48, 50) in Fig. 2 and Fig. 14; and again, see Page 3 through Page 4, Para. [0067]-[0073] in combination with Page 7 through Page 8, Para. [0095]-[0096], [0098], and [0103]-[0110]).

As pertaining to Claim 13, Rofougaran discloses (see Fig. 1, Fig. 2, Fig. 4, and Fig. 12, and Fig. 13 in combination with Fig. 14 and Fig. 15) that the radio frequency front-end channel (see (56, 54) in Fig. 2 and (56, 84) in Fig. 14 in combination with (92 

As pertaining to Claim 14, Rofougaran discloses (see Fig. 1, Fig. 2, Fig. 4, and Fig. 12, and Fig. 13) a sensing screen apparatus, comprising:
a sensing screen (see (10) in Fig. 1 and see Fig. 4, Fig. 12, and Fig. 13; and see Page 2 through Page 3, Para. [0056]-[0057]), comprising: 
a control apparatus (see Fig. 2), wherein the control apparatus (again, see Fig. 2) comprises a housing (i.e., housing (10) in Fig. 1) and a control circuit (see (34, 28, 40, 38, 36) in Fig. 2), which is disposed in the housing (10), and the control circuit (again, see (34, 28, 40, 38, 36) in Fig. 2) is operably coupled to the sensing screen (again, see (10) in Fig. 1 and see Fig. 4, Fig. 12, and Fig. 13; see Page 2 through Page 3, Para. [0057], [0062], and [0065]-[0066] with Page 4, Para. [0068]-[0070]);
wherein the sensing screen (10) comprises:
a display screen (i.e., see (86) in Fig. 13),
an antenna layer (see (34, 58) in Fig. 4; (80, 82) in Fig. 12; and (84) in Fig. 13),

the at least one first antenna unit (i.e., a transmitting antenna unit; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13) is configured to transmit a sensing signal (i.e., an RF signal) in a sensing timeslot (i.e., a touch sensing period) and transmit a first communication signal (i.e., any arbitrary RF communication signal) in a communication timeslot (i.e., any period other than the touch sensing period; see Page 3 through Page 4, Para. [0058], [0063]-[0071], and [0073]), and 
the multiple second antenna units (i.e., receiving antenna units; see any (34, 58) in Fig. 4; see (82) in Fig. 12; and see any (84) in Fig. 13) are configured to receive reflected signals of the sensing signal (i.e., the RF sensing signal) that are generated by a touch object by reflecting the sensing signal (i.e., the RF sensing signal) in the sensing timeslot (i.e., the touch sensing period) and receive a second communication signal (i.e., any arbitrary RF communication signal) in the communication timeslot (i.e., any period other than the touch sensing period), wherein one or more sensing timeslots (i.e., touch sensing periods) are inserted in one communication timeslot (i.e., any period other than the touch sensing period) in 

Rofougaran does not explicitly disclose a first transparent medium layer, a transparent connection layer, and a transparent antenna layer, wherein the first transparent medium layer is sandwiched between the transparent connection layer and the transparent antenna layer, and the connection layer is sandwiched between the first transparent medium layer and the display screen.
However, in the same field of endeavor, Burns discloses (see Fig. 4) a sensing screen (400) comprising a display screen (425), a first transparent medium layer (410), a transparent connection layer (460), and a transparent antenna layer (420), wherein the first transparent medium layer (410) is sandwiched between the transparent connection layer (460) and the antenna layer (420), and the connection layer (460) is sandwiched between the first transparent medium layer (410) and the display screen (425; see Page 9 through Page 10, Para. [0089]-[0092]).  It is a goal of Burns to provide a means of implementing an efficient antenna layer in a display device comprising a sensing screen that utilizes minimum space and allows for high data rates while reducing interference with display images (see Page 1, Para. [0004] and Page 3, Para. [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rofougaran 

As pertaining to Claim 15, Rofougaran discloses (see Fig. 1, Fig. 2, Fig. 4, and Fig. 12, and Fig. 13) that the sensing screen (see (10) in Fig. 1 and see Fig. 4, Fig. 12, and Fig. 13) is connected to the control circuit (see (34, 28, 40, 38, 36) in Fig. 2) using a jumper, or a connector (see (30, 32) in Fig. 2), or a slot disposed on the housing (10; see Page 3, Para. [0058]-[0062]).

As pertaining to Claim 16, Rofougaran discloses (see Fig. 2, Fig. 4, Fig. 12, and Fig. 13 in combination with Fig. 5 and/or Fig. 7, for example) that the transparent antenna layer (see (34, 58) in Fig. 4; (80, 82) in Fig. 12; and (84) in Fig. 13) comprises multiple antenna feeders (i.e., transmission lines; see Fig. 5 and Fig. 7) configured to feed the antenna units (i.e., a transmitting antenna unit; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13), each antenna feeder (i.e., transmission line; see Fig. 5 and Fig. 7) is connected to one antenna unit (i.e., a transmitting antenna unit; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13), or each antenna feeder (i.e., transmission line; see Fig. 5 and Fig. 7) is connected to multiple antenna units (i.e., a transmitting antenna unit; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13), and different antenna feeders (i.e., transmission lines; see Fig. 5 and Fig. 7) are connected to different antenna units 

As pertaining to Claim 17, Rofougaran discloses (see Fig. 2, Fig. 4, Fig. 12, and Fig. 13 in combination with Fig. 5 and/or Fig. 7, for example) that all the antenna units (i.e., transmitting antenna units; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13) form an antenna array (i.e., an arrangement of antenna units), a radiation direction of an array (i.e., an arrangement) formed by a part of antenna units (i.e., transmitting antenna units; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13) in the antenna array (i.e., arrangement of antenna units) is parallel with the display screen (i.e., in a horizontal direction along the display screen), and a radiation direction of an array (i.e., an arrangement) formed by the remaining part of antenna units (i.e., transmitting antenna units; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13) in the antenna array (i.e., arrangement of antenna units) is perpendicular to the display screen (i.e., in a vertical direction away from the display screen; see Page 4, Para. [0075]; Page 5, Para. [0081] and [0083]; and Page 6, Para. [0092], for example).

As pertaining to Claim 18, Burns discloses (see Fig. 4) that the antenna units (i.e., see (420)) are made of one or more of indium tin oxide (ITO), fluorine-doped tin oxide, aluminum-doped zinc oxide, and indium-doped zinc oxide (see Page 9, 

As pertaining to Claim 19, Rofougaran discloses (see Fig. 2, Fig. 4, Fig. 12, and Fig. 13 in combination with Fig. 5 and/or Fig. 7, for example) that the antenna units (i.e., transmitting antenna units; see any (34, 58) in Fig. 4; see (80) in Fig. 12; and see any (84) in Fig. 13) are low-profile antennas, and the low-profile antennas comprise one or more of a patch antenna, a slot antenna, and a Vivaldi antenna (see Page 5, Para. [0078]-[0079]).


Claims 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran in view of Burns et al. and further in view of Badaye (US 2012 / 0229417).

As pertaining to Claim 6, Burns discloses (see Fig. 4 in combination with Fig. 3A, for example) that the transparent connection layer (460) comprises a ground layer (i.e., see (350) in Fig. 3 corresponding to a transparent ground plane electrically coupled to the antenna layer (320), which corresponds to the antenna layer (420) of Fig. 4), and the ground layer (350) is configured to ground the antenna layer (see (320) in Fig. 3 corresponding to (420) in Fig. 4; and see Page 6, Para. [0064]-[0065] along with Page 9 through Page 10, Para. [0089]-[0092]).

However, in the same field of endeavor, Badaye discloses (see Fig. 7A) a display screen (702) overlaid with a transparent antenna layer (703) wherein the display screen (702) and the transparent antenna layer (703) utilize a shield layer (see (706)) configured to shield the antenna layer (703) and return any communication signals, sensing signals, and reflected signals (see Page 6, Para. [0072]-[0073]).  It is a goal of Badaye to provide a display screen that is shielded from electromagnetic interference when the display screen is overlaid with a transparent antenna layer (again, see Page 6, Para. [0072]-[0073]).  As such, the teachings of Badaye are readily applicable to the sensing screen disclosed by Rofougaran and Burns.
Therefore,, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rofougaran and Burns with the teachings of Badaye such that the transparent connection layer disclosed by Rofougaran and Burns incorporates the shield layer suggested by Badaye in order to shield the antenna layer and the display screen from interfering electromagnetic signals, thereby improving the efficiency of the antenna layer and improving the display screen.  In this regard, one of ordinary skill in the art would have recognized that the shield layer disclosed by Badaye must necessarily return communication signals, sensing signals, and reflected signals in order to prevent these signals from causing electromagnetic interference.

As pertaining to Claim 7, neither Rofougaran nor Burns explicitly discloses that the sensing screen further comprises a second transparent medium layer disposed between the display screen and the transparent connection layer.
However, in the same field of endeavor, Badaye discloses (see Fig. 7A) a display screen (702) overlaid with a transparent antenna layer (703) wherein the display screen (702) and the transparent antenna layer (703) are separated by a second transparent medium layer (see (704, 706, 707, 705)) configured to shield the antenna layer (703) and the display screen (702) and thereby inhibit signal interference in the display screen (702) and the antenna layer (703), wherein the second transparent medium layer (see (704, 706, 707, 705)) use transparent glass (707) or air (704; see Page 6, Para. [0072]-[0073]).  It is a goal of Badaye to provide a display screen that is shielded from electromagnetic interference when the display screen is overlaid with a transparent antenna layer (again, see Page 6, Para. [0072]-[0073]).  As such, the teachings of Badaye are readily applicable to the sensing screen disclosed by Rofougaran and Burns.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rofougaran and Burns with the teachings of Badaye such that the sensing screen disclosed by Rofougaran and Burns incorporates the second transparent medium layer suggested by Badaye between the display screen and the connection layer in order to shield the antenna layer (see (420) in Fig. 4 of Burns corresponding to (703) in Fig. 7A of Badaye) and the display screen (see (425) in Fig. 4 of Burns corresponding to (702) in Fig. 7A of 

As pertaining to Claim 20, Burns discloses (see Fig. 4 in combination with Fig. 3A, for example) that the transparent connection layer (460) comprises a ground layer (i.e., see (350) in Fig. 3 corresponding to a transparent ground plane electrically coupled to the antenna layer (320), which corresponds to the antenna layer (420) of Fig. 4), and the ground layer (350) is configured to ground the antenna layer (see (320) in Fig. 3 corresponding to (420) in Fig. 4; and see Page 6, Para. [0064]-[0065] along with Page 9 through Page 10, Para. [0089]-[0092]).
Neither Rofougaran nor Burns explicitly discloses that the transparent connection layer comprises a shield layer, wherein the shield layer is configured to shield the antenna layer and return the communication signal, the sensing signal, and the reflected signals.
However, in the same field of endeavor, Badaye discloses (see Fig. 7A) a display screen (702) overlaid with a transparent antenna layer (703) wherein the display screen (702) and the transparent antenna layer (703) utilize a shield layer (see (706)) configured to shield the antenna layer (703) and return any communication signals, sensing signals, and reflected signals (see Page 6, Para. [0072]-[0073]).  It is a goal of Badaye to provide a display screen that is shielded from electromagnetic interference when the display screen is overlaid with a transparent antenna layer (again, see Page 6, Para. [0072]-[0073]).  As such, the teachings of Badaye are readily applicable to the sensing screen disclosed by Rofougaran and Burns.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable, respectively, over Claims 1-7 and 9-15 of U.S. Patent No. 10,530,040.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-7 and 9-15 of the cited U.S. Patent respectively anticipate Claims 1-6, 8, and 9-15 of the instant application.  Additionally, Claim 7 of the instant application is anticipated by Claim 1 of the cited U.S. Patent.

Claim 1 
Instant Application
Claim 1 
U.S. Patent 10,530,040
1.  A sensing screen, comprising: 
a display screen, 
a first transparent medium layer, 
a transparent connection layer, 
a transparent antenna layer,




wherein the first transparent medium layer is sandwiched between the transparent connection layer and the transparent antenna layer, and the connection layer is sandwiched between the first transparent medium layer and the display screen; and









wherein the transparent antenna layer comprises multiple antenna units, and the multiple antenna units each comprise at least one first antenna unit and multiple second antenna units, wherein




the at least one first antenna unit is configured to transmit a sensing signal in a sensing timeslot and transmit a first communication signal in a communication timeslot, and














wherein one or more sensing timeslots are inserted in one communication timeslot in a spaced manner or are 



a display screen;
a first transparent medium layer;
a second transparent medium layer;
a connection layer, wherein the connection layer is transparent; and
an antenna layer, wherein the antenna layer is transparent;

wherein the first transparent medium layer is sandwiched between the connection layer and the antenna layer, the connection layer is sandwiched between the first transparent medium layer and the second transparent medium layer, and and the display screen, wherein the antenna layer, the first transparent medium layer, the connection layer, and the second transparent medium layer are all arranged right above the display screen,

wherein the antenna layer comprises multiple antenna units each having an antenna, and the multiple antenna units comprise at least one first antenna unit and multiple second antenna units, wherein the multiple second antenna units are interspersed with the first antenna unit,

wherein the at least one first antenna unit is configured to transmit a sensing signal in a sensing timeslot and the multiple second antenna units are configured to receive reflected signals of the sensing signal that are generated by a touch object by reflecting the sensing signal in the sensing timeslot, wherein the sensing timeslot is used to complete a sensing operation,
wherein the at least one first antenna unit and the multiple second antenna units are configured to simultaneously transmit a first communication signal in a communication timeslot and the at least one first antenna unit and the multiple second antenna units are configured to simultaneously receive a second communication signal in the communication timeslot, wherein the communication timeslot is used to complete a non-contact sensing operation,

wherein one or more sensing timeslots are inserted in one communication timeslot in a spaced manner or are inserted between two adjacent communication timeslots in a spaced manner, and the at least one first antenna unit is selected from among the multiple antenna units to transmit the sensing signal in at least one of the one or more sensing timeslots based on one of a highest frequency of use and a power of reflected signals received by the multiple second antenna units, and

wherein the second transparent medium layer comprises transparent glass or air.



The scope of Claim 1 of the instant application is entirely overlapped by the scope Claim 1 of the cited U.S. Patent.  While Claim 1 of the cited U.S. Patent recites structural and/or function details not presented in Claim 1 of the instant application, it is readily apparent that Claim 1 of the instant application is merely a broader representation of the structure and function of Claim 1 of the cited U.S. Patent.

Claim 7 of the instant application further defines:  “The sensing screen according to claim 1, wherein the sensing screen further comprises a second transparent medium Claim 1 of the cited U.S. Patent.

Claims 2-6 and 8 of the instant application are likewise entirely overlapped in scope, respectively, by the scope of Claims 2-7 of the cited U.S. Patent.

Claim 9 
Instant Application
Claim 9 
U.S. Patent 10,530,040
9.  A control circuit of a sensing screen, configured to control the sensing screen, which comprises a display screen, a first transparent medium layer, a transparent connection layer, and a transparent antenna layer, wherein the first transparent medium layer is sandwiched between the transparent connection layer and the transparent antenna layer, and the transparent connection layer is sandwiched between the first transparent medium layer and the display screen; and















the antenna layer comprises multiple antenna units, and the multiple antenna units comprise at least one first antenna unit and multiple second antenna units,






























wherein the control circuit comprises an adjustment circuit section and a control circuit section, wherein: the adjustment circuit section is controlled by the control 
A control apparatus configured to control a sensing screen, the control apparatus comprising:
an adjustment circuit; and
a control circuit;
wherein the sensing screen comprises a display screen, a first transparent medium layer, a second transparent medium layer, a connection layer, and an antenna layer;
wherein both the connection layer and the antenna layer are transparent;
wherein the first transparent medium layer is sandwiched between the connection layer and the antenna layer, the connection layer is sandwiched between the first transparent medium layer and the second transparent medium layer, and the second transparent medium layer is sandwiched between the connection layer and the display screen, wherein the antenna layer, the first transparent medium layer, the connection layer, and the second transparent medium layer are all arranged right above the display screen;

wherein the antenna layer comprises multiple antenna units each having an antenna, and the multiple antenna units comprise at least one first antenna unit and multiple second antenna units, wherein the multiple second antenna units are interspersed with the first antenna unit;

wherein the at least one first antenna unit is configured to transmit a sensing signal in a sensing timeslot and the multiple second antenna units are configured to receive reflected signals of the sensing signal that are generated by a touch object by reflecting the sensing signal in the sensing timeslot, wherein the sensing timeslot is used to complete a sensing operation;
wherein the at least one first antenna unit and the multiple second antenna units are configured to simultaneously transmit a first communication signal in a communication timeslot and the at least one first antenna unit and the multiple second antenna units are configured to simultaneously receive a second communication signal in the communication timeslot, wherein the communication timeslot is used to 
wherein one or more sensing timeslots are inserted in one communication timeslot in a spaced manner or are inserted between two adjacent communication timeslots in a spaced manner, and the at least one first antenna unit is selected from among the multiple antenna units to transmit the sensing signal in at least one of the one or more sensing timeslots based on one of a highest frequency of use and a power of reflected signals received by the multiple second antenna units;

wherein the second transparent medium layer comprises transparent glass or air;

wherein the adjustment circuit is controlled by the control circuit to adjust the sensing signal, the reflected signals, and the first communication signal;
wherein the control circuit is further configured to determine a location of a touch object according to the adjusted sensing signal and reflected signals; and
wherein the adjustment circuit is electrically connected to the sensing screen and the control circuit separately.



The scope of Claim 9 of the instant application is entirely overlapped by the scope Claim 9 of the cited U.S. Patent.  While Claim 9 of the cited U.S. Patent recites structural and/or function details not presented in Claim 9 of the instant application, it is readily apparent that Claim 9 of the instant application is merely a broader representation of the structure and function of Claim 9 of the cited U.S. Patent.

Claims 10-13 of the instant application are likewise entirely overlapped in scope, respectively, by the scope of Claims 10-13 of the cited U.S. Patent.


Claim 14 
Instant Application
Claim 14 
U.S. Patent 10,530,040
14.  A sensing screen apparatus comprising: 
a sensing screen,
a control apparatus, wherein the control apparatus comprises a housing and a control circuit, which is disposed in the housing, and the control circuit is operably coupled to the sensing screen; 
wherein the sensing screen comprises: 
a display screen, 
a first transparent medium layer, 
a transparent connection layer, 
a transparent antenna layer,


wherein the first transparent medium layer is sandwiched between the transparent connection layer and the transparent antenna layer, and the transparent connection layer 








the transparent antenna layer comprises multiple antenna units, and the multiple antenna units comprise at least one first antenna unit and multiple second antenna units,




the at least one first antenna unit is configured to transmit a sensing signal in a sensing timeslot and transmit a first 

















a sensing screen, comprising:  a display screen, a first transparent medium layer, a second transparent medium layer, a connection layer, and an antenna layer, wherein both the connection layer and the antenna layer are transparent; and
a control apparatus, comprising:  a housing and a control circuit, wherein the control circuit is disposed in the housing, and the control circuit is operably coupled to the sensing screen;

wherein the first transparent medium layer is sandwiched between the connection layer and the antenna layer, the connection layer is sandwiched between the first transparent medium layer and the second transparent medium layer, and the second transparent medium layer is sandwiched between the connection layer and the display screen, wherein the antenna layer, the first transparent medium layer, the connection layer, and the second transparent medium layer are all arranged right above the display screen;

wherein the antenna layer comprises multiple antenna units each having an antenna, and the multiple antenna units comprise at least one first antenna unit and multiple second antenna units, wherein the multiple second antenna units are interspersed with the first antenna unit;

wherein the at least one first antenna unit is configured to transmit a sensing signal in a sensing timeslot and the multiple second antenna units are configured to receive reflected signals of the sensing signal that are generated by a touch object by reflecting the sensing signal in the sensing timeslot, wherein the sensing timeslot is used to complete a sensing operation;
wherein the at least one first antenna unit and the multiple second antenna units are configured to simultaneously transmit a first communication signal in a communication timeslot and the at least one first antenna unit and the multiple second antenna units are configured to simultaneously receive a second communication signal in the communication timeslot, wherein the communication timeslot is used to complete a non-contact sensing operation;

wherein one or more sensing timeslots are inserted in one communication timeslot in a spaced manner or are inserted between two adjacent communication timeslots in a spaced manner, and the at least one first antenna unit is selected from among the multiple antenna units to transmit the sensing signal in at least one of the one or more sensing timeslots based on one of a highest frequency of use and a power of reflected signals received by the multiple second antenna units; and

wherein the second transparent medium layer comprises transparent glass or air.


The scope of Claim 14 of the instant application is entirely overlapped by the scope Claim 14 of the cited U.S. Patent.  While Claim 14 of the cited U.S. Patent recites structural and/or function details not presented in Claim 14 of the instant application, it is readily apparent that Claim 14 of the instant application is merely a broader representation of the structure and function of Claim 14 of the cited U.S. Patent.

Claims 15-18 of the instant application are likewise entirely overlapped in scope, respectively, by the scope of Claims 15-18 of the cited U.S. Patent.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622